Exhibit 10.1

AMENDMENT NO. 1, dated as of March {Date}, 2010 (this “Amendment”), to the
Executive Termination Agreement (the “Executive Termination Agreement”) between
Millipore Corporation (the “Company”) and {Name} (the “Executive”), dated as of
{Date}.

WHEREAS, the Executive Termination Agreement provides for certain payments and
benefits to the Executive upon certain terminations of employment following a
Change of Control (as defined in the Executive Termination Agreement), subject
to certain conditions, as well as the Executive having complied with certain
commitments; and

WHEREAS, in order to enhance the retentive value of the Executive Termination
Agreement, the Company desires to amend such agreement to provide that while the
Executive will remain obligated to use best efforts to bring about whatever
result the Board of Directors of the Company determines to be in the best
interests of the Company and its stockholders relative to any Impending Change
of Control (as defined in the Executive Termination Agreement) and to use best
efforts at and after the occurrence of a Change of Control to effect an orderly
transition of control to the acquiror, the receipt of severance payments and
benefits under the Executive Termination Agreement will not be subject to the
Executive’s compliance with such covenants;

NOW, THEREFORE, BE IT:

RESOLVED, that, Section 7.01 of the Executive Termination Agreement is hereby
amended to provide that the words “Sections 3.01 and 3.02” are hereby replaced
with “Section 3.01”.

Intending to be legally bound hereby, the parties have executed this Amendment
on the dates set forth next to their names below.

 

March {Date}, 2010     MILLIPORE CORPORATION,         by       March {Date},
2010     EXECUTIVE,         by    